El Juez Peesidente Se. HebnLndez
emitió la opinión del tribunal.
Se' trata de nn recurso de apelación interpuesto por el acusado Manuel G-iraud contra sentencia que en grado de ape-lación mediante celebración de nuevo juicio dictó la Corte de Distrito de Iiumacao en 8 de abril de 1915, por la que declara culpable al apelante del delito de abandono de menores y lo condena a la pena de doscientos dólares de multa y en defecto de pago a sufrir noventa días de cárcel y al pago de las costas. La denuncia dice así:
“Yo, Eulogia Crispin, vecina de Vieques, 3?. R., formulo denun-cia contra Manuel G-iraud por un delito de abandono de menores co-metido de la manera siguiente: Que en 4 de noviembre de 1914 hasta el mes de enero de 1915 y en este pueblo de Vieques, P. R., del dis-trito judicial municipal de Vieques, P. R., el susodicho acusado, voluntaria y maliciosamente y sin excusa legal para ello, dejó de proveer del indispensable alimento, vestuario, y protección a sus dos hijos, tenidos en su matrimonio^ con la declarante, nombrados Carmen y Juan, de dos años y ocho meses-de edad respectivamente.”
La denuncia fue jurada con fecha 3 de febrero de 1915.
La única cuestión levantada por el apelante en apoyo del recurso es la de que Manuel Giraud ha cumplido siempre con sus deberes de padre antes y después de la denuncia, habiendo sido jurada ésta cuando'ya el denunciado, resta-blecido de su enfermedad, cumplía con tales deberes y había cesado, por tanto, el supuesto abandono, sin que se haya demostrado que tuviese el firme propósito de abandonar a *533sus menores hijos, requisito indispensable para la existencia del delito de abandono de que se trata.
La prueba suministrada por El Pueblo consiste en las de-claraciones de la esposa y suegra del denunciado, o sea, de Eulogia Crispin y Agueda Clamadlo.
Según Eulogia Crispin, su esposo Manuel G-iraud pasó tres meses sin suministrar alimentos a sus hijos Carmen y Juan, de dos años y diez meses de edad respectivamente, ni darles lo necesario para vestuario y medicinas; le escribió una carta y él no contestó; aunque no están divorciados, viven separados hará unos dos años, viviendo él en un barrio y ella en el pueblo con sus hijos en la casa de su madre Agueda Camacho; antes de la denuncia el esposo cumplía con sus deberes, pasándole el semanal de $2, y también hizo lo propio después de la denuncia, cuya cantidad era insuficiente para el sostenimiento de sus hijos; supone que el marido, de oficio carpintero, gana $12 semanales en la Central Arcadia donde trabaja; ignora si el denunciado estuvo enfermo y si dejó de ganar dinero: cuando fué a la corte no lo hizo con el propósito de denunciar a su marido, sino para presentar una queja contra él, con el fin de ver si el juez podía hacer que le pasara alimentos, y entonces el juez le informó que tenía que denun-ciarlo para que él se presentara ante la corte; en noviembre, cuando no le pasaba nada, trabajaba, y empezó a pasarle $2 semanales cuando ella lo denunció.
Agueda Camacho declara que Manuel Giraud dejó por tres meses de pasar alimentos a sus hijos habidos en su matri-monio con Eulogia Crispin, de' la que estaba separado haría tres años; la testigo dice ser una pobre miserable y su hija Eulogia Crispin vive con ella en Yieques; supone que Giraud ganaría algo durante el tiempo ya expresado, pues es un maestro empleado; antes de los tres meses a que se ha referido trabajaba Giraud con Don Mozo y después de la denuncia el denunciado mandaba algo para sus hijos, $1 o $2, según sus fuerzas.
*534Los testigos de descargo fueron Manuel Benitez y José Agustín Díaz Smaine.
Manuel Benitez dice que por el mes de noviembre, Giraud, maestro carpintero, se produjo una herida en la mano con una hachuela.y estuvo como siete semanas impedido de tra-bajar, pasándole Don Mozo $2 semanales para su sosteni-miento mientras estuvo enfermo; se causó la.herida en la mano derecha, no recuerda si en el dedo grande, y se la vió el primer día, viéndole después el dedo empatado; ganaba a razón de doce y catorce reales por día; como una semana o dos antes de ser denunciado, fué que el testigo lo vió enfermo.
José Agustín Díaz Smaine declara que vive en Tabucoa y es agricultor, pero va a cada momento a Vieques por tener allí propiedad que atender; sabe que el acusado estuvo en-fermo por el mes de noviembre con motivo de una herida que se produjo, a su parecer en la mano derecha, ignorando en qué dedo; no puede decir con seguridad cuánto duró la en-fermedad, pero sabe que pasaron cuatro semanas porque ha-biéndose quejado el denunciado de que estaba enfermo, el padre del testigo llamó a Manuel Benitez y le ordenó que le pasará $2 semanales para comida, médico y medicinas, hasta que pudiera trabajar; trabajaba como carpintero y al prin-cipio ganaba $2 al día, pero después sólo se le pagaban 12 reales cuando trabajaba; cree el testigo que mientras Giraud estuvo enfermo no le mandaba nada % sus hijos, pues lo que se le pasaba le daba escasamente para comer.
Ante las pruebas de cargo y de descargo que en síntesis dejamos expuestas, opinamos que falta prueba del delito de que fué acusado el apelante Manuel Giraud, tal como lo define el artículo 263 del Código Penal, que dice así:
“Artículo 263. — Todo padre o madre de un niño que voluntaria-mente y sin excusa legal dejare de cumplir cualquiera de las obliga-ciones que la ley le impone de proveerlo del indispensable alimento, vestuario o asistencia médica, incurrirá en misdemeanor.”
Hay prueba de que el acusado Manuel Giraud dejó de cum-plir sus deberes de padre con relación a sus hijos impúberes *535Carmen y Juan, dejando de proporcionarles los recursos indispensables pára sn subsistencia durante el término de unos tres meses, pero falta prueba de que aquella omisión fuera voluntaria y sin excusa legal, requisito tan indispensable como el primero para la existencia del delito de que se trata.
La palabra “wilfully” (voluntariamente), según el No. 1 del artículo 559 del código citado, aplicada a la intención con que se ejecute un acto o se incurra en una omisión, implica simplemente propósito o voluntad de cometer el acto o de incurrir en la omisión a que se refiere; y según el apartado 2o. del artículo 12, la intención se manifiesta por las circuns-tancias relacionadas con el delito, debiendo una intención pre-sumirse maliciosa y criminal por la manera y deliberación con que se intente o cometa un acto ilegal con el propósito de perjudicar a otro.
No se fia suministrado prueba alguna tendente a demos-trar que el acusado, voluntariamente y sin excusa legal, dejó de cumplir con sus hijos Carmen y Juan los deberes consi-guientes, a su paternidad, y la presunción de que la falta de cumplimiento de esos deberes fue voluntaria y sin excusa legal, está en oposición con los testigos de descargo Manuel Benitez y José Agustín Díaz Smaine, no contradichos por las testigos de cargo Eulogia Crispin y Agueda Camacho, las cuales no niegan que G-iraud estuviera enfermo durante el tiempo que dejó de suministrar alimentos a sus referidos hi-jos, expresando por el contrario Eulogia Crispin que ignora si estuvo enfermo y dejó de ganar dinero.
Respecto a la excusa de Giraud con relación a la falta de cumplimiento de sus deberes paternales, no hay conflicto de prueba que haya sido decidido por la corte inferior y a cuya decisión debamos someternos, pues sobre ese particular únicamente han declarado los testigos de descargo y nada han afirmado en contrario los de cargo.
Por las razones .expuestas es de revocarse la sentencia *536apelada, absolviendo al acusado Manuel Giraud, con las cos-tas de oficio.

Revocada la sentencia apelada y absuelto él acusado:

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la reso-lución de este caso.